
	
		I
		112th CONGRESS
		2d Session
		H. R. 5605
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2012
			Mr. Ellison
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the rate of duty on certain
		  catalytic converter mounting and thermal insulation mats.
	
	
		1.Certain catalytic converter
			 mounting and thermal insulation mats
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Catalytic converter mounting and thermal insulation mats of at
						least 40% per weight R-glass fiber containing 60% silica, 19% alumina, 10%
						calcium oxide, and 10% magnesium oxide (within ±5% per weight tolerance), said
						mat being 3 mm or more in thickness, in rolls, designed for diesel commercial
						vehicles (provided for in subheading 7019.31.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
